DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/10/2022, regarding the rejections made under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that the application and Patil ‘424 were at the time of filing subject to an obligation of assignment to the same person.  Therefore, the applicant argues that Patil ‘424 is not prior art to the application, since Patil ‘424 was published less than one year prior to the application’s filing, and thus, the applicant argues, the rejections should be withdrawn.  The Office respectfully disagrees.  Although Patil ‘424 is published less than one year prior to the application’s filing, Patil ‘424 still is published before the application’s filing and thus is a reference under 35 U.S.C. §102(a)(1).  The exception pointed out by the applicant, being subject to an obligation of assignment to the same person, is an exception for references under 35 U.S.C. §102(a)(2), i.e. references that are not published prior to the filing of the application.  See 35 U.S.C. 102(b)(2)(C) for the particular exception in question.  Therefore, the exception the applicant uses to argue that Patil ‘424 is not prior art does not apply to Patil ‘424, since Patil is a reference under 35 U.S.C. §102(a)(1), not §102(a)(2), and thus Patil ‘424 is prior art over the application.  Because of this, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §103 are maintained.
Applicant’s arguments, see Pages 8-9 of the response, filed 05/10/2022, with respect to the rejection(s) of claim(s) 3-4 under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitation to Claims 3-4 of the shaft exterior being cylindrically shaped between two shaft drive flanks.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakai (US Publication No: 2016/0269810).
Claim Objections
Claim 3 is objected to because of the following informalities:  “two of the shaft drive flanks” in Line 2 should read “two shaft drive flanks”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses the limitation “drive shaft flanks” disposed on a second shaft.  However, Claim 3 (upon which Claim 4 depends) already discloses two “shaft drive flanks” on the shaft, which comprises a first shaft and the second shaft.  It is unclear whether the drive shaft flanks of Claim 4 are the same as or different from the shaft drive flanks of Claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US Publication No: 2017/0241424) in view of Chen (US Publication No: 2007/0280825).
Regarding Claim 1: Patil discloses a well pump assembly (Figure 1, No. 11). The assembly comprises a pump (15) having a housing (Figure 2, No. 21) with a longitudinal axis; a shaft (Figure 2, No. 23) extending through the housing on the axis (Figures 1-2); a plurality of diffusers (27) fixed in the housing against rotation, each of the diffusers having diffuser passages (31) extending from a diffuser inlet to a diffuser outlet (Figure 2), each of the diffusers having a diffuser bore through which the shaft extends (Figure 2); and an impeller (41) located between each of the diffusers (Figure 2), the impeller having impeller passages (43) extending from an impeller inlet to an impeller outlet (Figure 2), the impeller having an impeller hub (59) with an impeller hub bore through which the shaft extends (Figure 2). Patil, however, fails to disclose the shaft having at least one shaft drive flank integrally formed thereon and extending substantially a length of the shaft and the impeller hub bore having at least one impeller drive flank integrally formed therein that is in flush contact with the shaft drive flank to impart rotation to the impeller.
Chen teaches an impeller (Figures 1-6, No. 10) for a pump, the impeller comprising a shaft (20), wherein the shaft has at least one drive flank (Figure 8, see below) integrally formed thereon and extending substantially a length of the shaft (Figures 1-6) and the impeller hub bore having at least one impeller drive flank (see below) integrally formed therein that is in flush contact with the shaft drive flank to impart rotation to the impeller (Figure 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil. Both the drive flanks and the key and slot are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Chen in for the key and slot of Patil still results in the shaft transmitting rotation to the impeller, thus allowing the shaft and impeller to rotate together (Paragraph [0020]; Paragraph [0023], Lines 6-8). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.
Regarding Claim 2: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein the at least one shaft drive flank comprises a plurality of shaft drive flanks symmetrically arranged around an exterior of the shaft (Chen: Figures 7-8).
Regarding Claim 7: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, further comprising spacer rings through which the shaft extends, the spacer rings being positioned between and in abutment with the impeller hub, each of the spacer rings having a bore through which the shaft passes, the bore in the each of the spacer rings having at least one spacer ring drive flank that mates with the shaft drive flank (Patil: Figure 2, see below)
Regarding Claim 8: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, further comprising a shaft coupling (Chen: Figure 6, No. 11) on a driven end of the shaft, the shaft coupling having a coupling bore with at least one coupling drive flank that mates with the shaft drive flank (Chen: Figures 1-4 & 7-8).
Regarding Claim 9: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein an exterior of the impeller hub is cylindrical and in rotating, sliding contact with the diffuser bore in one of the diffusers (Patil: Figures 2-4).
Regarding Claim 10: Patil discloses a well pump assembly (Figure 1, No. 11). The assembly comprises a pump (15) having a housing (Figure 2, No. 21) with a longitudinal axis; a shaft (Figure 2, No. 23) extending through the housing on the axis (Figures 1-2); a plurality of diffusers (27) fixed in the housing against rotation, each of the diffusers having diffuser passages (31) extending from a diffuser inlet to a diffuser outlet (Figure 2), each of the diffusers having a diffuser bore through which the shaft passes but does not contact (Figure 2 — shaft contacts sealing rings, not the diffuser bores); and an impeller (41) located between each of the diffusers (Figure 2), the impeller having impeller passages (43) extending from an impeller inlet to an impeller outlet (Figure 2), the impeller having an impeller hub (59) with an impeller hub bore through which the shaft extends (Figure 2). Patil, however, fails to disclose the shaft having at least one shaft drive flank extending substantially a length of the shaft, wherein a line normal to a midpoint of the shaft drive flank passes through the axis, and the impeller hub bore having at least one impeller drive flank integrally formed therein that mates with the shaft drive flank to impart rotation to the impeller, wherein a line normal to a midpoint of the impeller drive flank passes through the axis.
Chen teaches an impeller (Figures 1-6, No. 10) for a pump, the impeller comprising a shaft (20), wherein the shaft has at least one drive flank (Figure 8, see above) extending substantially a length of the shaft (Figures 1-6), wherein a line normal to a midpoint of the shaft drive flank passes through a longitudinal axis (Figures 6-8), and the impeller hub bore having at least one impeller drive flank (see above) integrally formed therein that mates with the shaft drive flank to impart rotation to the impeller (Figure 8), wherein a line normal to a midpoint of the impeller drive flank passes through the axis (Figures 6-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil. Both the drive flanks and the key and slot are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Chen in for the key and slot of Patil still results in the shaft transmitting rotation to the impeller, thus allowing the shaft and impeller to rotate together (Paragraph [0020]; Paragraph [0023], Lines 6-8). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.
Regarding Claim 11: Patil, as modified by Chen, discloses the pump assembly according to Claim 10, wherein the impeller hub has a cylindrical exterior with a wall thickness measured between the impeller drive flank and the cylindrical exterior; the wall thickness between the impeller drive flank and the cylindrical exterior is greatest at the midpoint of the impeller drive flank; and the wall thickness between the impeller drive flank and the cylindrical exterior is least at ends of the impeller drive flank (Chen: Figures 7-8).
Regarding Claim 12: Patil, as modified by Chen, discloses the pump assembly according to Claim 10, wherein the at least one impeller drive flank comprises two flat surfaces formed on opposite sides of the impeller hub bore, the flat surfaces being parallel with each other (Chen: Figures 7-8).
Regarding Claim 13: Patil, as modified by Chen, discloses the pump assembly according to Claim 10, wherein the at least one impeller drive flank comprises six flat surfaces, defining a hexagonal configuration for the impeller hub bore (Chen: Figures 7- 8).
Regarding Claim 16: Patil discloses a well pump assembly (Figure 1, No. 11). The assembly comprises a pump (15) having a housing (Figure 2, No. 21) with a longitudinal axis; a shaft (Figure 2, No. 23) extending through the housing on the axis (Figures 1-2); a plurality of diffusers (27) fixed in the housing against rotation, each of the diffusers having diffuser passages (31) extending from a diffuser inlet to a diffuser outlet (Figure 2), each of the diffusers having a diffuser bore through which the shaft passes but does not contact (Figure 2 — shaft contacts sealing rings, not the diffuser bores); and a plurality of impellers (41), each of the impellers being located between each of the diffusers (Figure 2), each of the impellers having impeller passages (43) extending from an impeller inlet to an impeller outlet (Figure 2), the impeller having an impeller hub (59) with an impeller hub bore through which the shaft extends (Figure 2). Patil, however, fails to disclose the shaft having a plurality of shaft drive flanks extending substantially a length of the shaft and symmetrically arranged on the shaft, and the impeller hub bore having a plurality of impeller drive flanks, each of the impeller drive flanks being in flush contact with one of the shaft drive flanks.
Chen teaches an impeller (Figures 1-6, No. 10) for a pump, the impeller comprising a shaft (20), wherein the shaft has a plurality of drive flanks (Figure 8, see above) extending substantially a length of the shaft and symmetrically arranged on the shaft (Figures 1-6) and the impeller hub bore having a plurality of impeller drive flanks (see above), each of the impeller drive flanks being in flush contact with one of the shaft drive flanks (Figures 7-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.  Both the drive flanks and the key and slot are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Chen in for the key and slot of Patil still results in the shaft transmitting rotation to the impeller, thus allowing the shaft and impeller to rotate together (Paragraph [0020]; Paragraph [0023], Lines 6-8).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and impeller drive flanks of the impeller of Chen in for the key and slot of the pump of Patil.
Regarding Claim 17: Patil, as modified by Chen, discloses the pump assembly according to Claim 16, wherein the shaft drive flanks are flat, on opposite sides of the shaft, and parallel with each other (Chen: Figures 7-8).
Regarding Claim 18: Patil, as modified by Chen, discloses the pump assembly according to Claim 16, wherein the shaft drive flanks comprise six flat surfaces symmetrically arranged around the shaft and joining each other (Chen: Figures 7-8).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Chen as applied to claim 1 above, and further in view of Sakai (US Publication No: 2016/0369810).
Regarding Claim 3: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein the at least one shaft drive flank comprises two shaft drive flanks on opposite sides of the shaft and that are parallel with each other (Chen: Figures 7-8).  Patil, however, fails to disclose an exterior of the shaft being cylindrically shaped between the shaft drive flanks.
Sakai teaches a pump assembly comprising an impeller (Figure 2, No. 35) with a shaft (25), the shaft having two drive flanks (351, 352) that are parallel with each other and an exterior (353, 354) of the shaft being cylindrically shaped between the shaft drive flanks (Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and drive flanks of the impeller of Sakai in for the shaft and drive flanks Patil, as modified by Chen.  Both sets of drive flanks are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Sakai in for the drive flanks of Patil, as modified by Chen, still results in the shaft and impeller rotating together through contact from the drive flanks and corresponding flat surfaces on the impeller (Figure 2; Abstract).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and drive flanks of the impeller of Sakai in for the shaft and drive flanks Patil, as modified by Chen.
Regarding Claim 4: Patil, as modified by Chen, discloses the pump assembly according to Claim 1, wherein the shaft comprises a first shaft (Chen: 21) coupled to a second shaft (21) by a coupling (11) (Chen: Figure 6), wherein the second shaft has an exterior with oppositely disposed shaft drive flanks that are parallel to one another (Chen: Figures 7-8), and wherein the opposing ends of the first and second shafts are received in a bore in the coupling (Figure 6), the bore conforming to the exteriors of the first and second shafts (Figures 7-8).  Patil, however, fails to disclose an exterior of the shaft being cylindrically profiled between the shaft drive flanks.
Sakai teaches a pump assembly comprising an impeller (Figure 2, No. 35) with a shaft (25), the shaft having two drive flanks (351, 352) that are parallel with each other and an exterior (353, 354) of the shaft being cylindrically profiled between the shaft drive flanks (Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and drive flanks of the impeller of Sakai in for the shaft and drive flanks Patil, as modified by Chen.  Both sets of drive flanks are known elements for transferring rotation from shafts to impellers, and substituting the drive flanks of Sakai in for the drive flanks of Patil, as modified by Chen, still results in the shaft and impeller rotating together through contact from the drive flanks and corresponding flat surfaces on the impeller (Figure 2; Abstract).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the shaft and drive flanks of the impeller of Sakai in for the shaft and drive flanks Patil, as modified by Chen.
Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Chen as applied to Claims 1, 10, and 17, respectively, above, and further in view of Buse (US Patent No: 4,767,277).
Regarding Claim 5: Patil, as modified by Chen, discloses the pump assembly according to Claim 1; however, Patil fails to disclose the at least one impeller drive flank comprising three involute curved surfaces that join each other.
Buse teaches an impeller (Figure 1, No. 10) comprising impeller drive flanks (14), wherein the drive flanks comprise three involute curved surfaces that join each other (Figure 1; Column 1, Lines 45-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen. Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive flanks of Patil, as modified by Chen, still results in the impeller bore receiving and mating with a shaft to rotate the impeller (Buse: Column 1, Lines 18-20). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen.
Regarding Claim 14: Patil, as modified by Chen, discloses the pump assembly according to Claim 10; however, Patil fails to disclose the at least one impeller drive flank comprising three involute, curved surfaces formed in the impeller hub bore; and each of the curved surfaces having a radial center point that is offset from the axis.
Buse teaches an impeller (Figure 1, No. 10) comprising impeller drive flanks (14), wherein the drive flanks comprise three involute curved surfaces formed in an impeller bore (Figure 1; Column 1, Lines 45-47), wherein each of the curved surfaces having a radial center point that is offset from a rotational axis of the impeller (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen. Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive flanks of Patil, as modified by Chen, still results in the impeller bore receiving and mating with a shaft to rotate the impeller (Buse: Column 1, Lines 18-20). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Patil, as modified by Chen.
Regarding Claim 19: Patil, as modified by Chen, discloses the pump assembly according to Claim 17; however, Patil fails to disclose the shaft drive flanks comprise three involute curved surfaces that join each other.
Buse teaches an impeller (Figure 1, No. 10) comprising drive flanks (14) which mate with drive flanks of a shaft (Column 1, Lines 18-20), wherein the drive flanks of the impeller and shaft comprise three involute curved surfaces that join each other (Figure 1; Column 1, Lines 45-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one shaft drive flank of Patil, as modified by Chen.  Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive flanks of Patil, as modified by Chen, still results in the shaft being received in and mating with the impeller to rotate the impeller (Buse: Column 1, Lines 18-20).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one shaft drive flank of Patil, as modified by Chen.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil and
Chen as applied to Claims 1 and 10, respectively, above, and further in view of Marx (US
Patent No: 6,488,466).
Regarding Claim 6: Patil, as modified by Chen, discloses the pump assembly according to Claim 1; however, Patil fails to disclose the at least one impeller drive flank comprising a single flat surface asymmetrically formed in the impeller hub bore.
Marx teaches an impeller (Figures 3-4) comprising an impeller drive flank (31) comprising a single flat surface asymmetrically formed in an impeller hub bore (32) (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single flat surface drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen. Both drive flanks are known elements, and substituting in the drive flank of Marx in for the drive flanks of Patil, as modified by Chen, still results in a shaft being received in and mating with the impeller to rotate the impeller (Marx: Figure 4, No. 27; Column 4, Lines 54-58). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen.
Regarding Claim 15: Patil, as modified by Chen, discloses the pump assembly according to Claim 10; however, Patil fails to disclose the impeller drive flank comprises a single flat surface formed on one side of the impeller hub bore.
Marx teaches an impeller (Figures 3-4) comprising an impeller drive flank (31) comprising a single flat surface asymmetrically formed on one side of an impeller hub bore (32) (Figure 4).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single flat surface drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen. Both drive flanks are known elements, and substituting in the drive flank of Marx in for the drive flanks of Patil, as modified by Chen, still results in a shaft being received in and mating with the impeller to rotate the impeller (Marx: Figure 4, No. 27; Column 4, Lines 54-58). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the drive flank of Marx in for the at least one impeller drive flank of Patil, as modified by Chen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745